ace ys Galealnt Wee ok Cy Pact
or The Eastern wish ero YEAS yuan 4
—Wihion Ye Nosale Sok Atide or Correct

i | a O Se “ae _
EG Reirson we WeACral Cutedy

 

 

 

 

 

 

 

 

 

 

——_(Wio\non Onder 2 F USSF 225s)

 

 

 

 

 

 

{td ski Cn \astig Ve)

Locket or Case a
WSN Ool7

Lyi soner- No (A032

 

 

 

 

 

 

 

 

————ASIGEA ASE Ste
YS

anes hee fees SHHES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

ee ad wa RelkioS Bash house Ued

 

Cirouncd one: Sle: ve Due LOCESS Vio loc oy)

 

 

 

 

 

     
 
 

ON Our \e Aw rvs CUR ASLOUOT WW EN OUNOV Ab EOE

O Vidarion of Wa Vanes Pek ig om av Of _Aiwimal ge
AL Narco w0y Ne \ Reoriov\ OA NK \me and tA49 |
VP WA OMA 1S Andre DAN WAL AnNavels Wr nde rector)
Ree _R NG Wbnwr oul A pt Grane, A nitbSo {oi \s Ao |
SY Osi. Ag Nge__ W9 SBR Vu On i S AO ~
|

SS ouan er oGar ot
eB Vlas Ft cin’

 

 

 

 

 

 

Vises Bgl ok Ground One at bis @ Constobona | Main, |
Gand Tw Denied neler, OG Vanek of Cosel,

 

 

  
     
 

NPD ACO Arc oneal <roaedS Cor Wola O

 

 

 

 

 

 

 

 
 
 

\ Wc, Vas aa

uungrakec ona ee we Cy QW0A QA OTTO RIA Sg |

: ‘ o alts LA ATO Le 18 “QV\AU |

BECOUe Maint NO NU Ye OOREM Dona Sk \ & Agint |
= DARN OTS LAM Oy 3.8 SH Seren)

    

came
| gira ake eh Shak Hie cute wa

 

NN \ M } y :] ‘ 5 MA) : K WY
aGakurce cS Counsel"! |
|

9 a an oe Wa S \SG0R Ow et Aico Gapank.

 

 

 

 

 

 

 

)
t LA
iE J
\ J a a Wicds es A gk Ns G wed Lo LE y.ah@
AO U rr C20 \ Sewn Ned mt A Yo ANS AN NV OOP ODAC A “USSou) |
KS TA ~ [\C DINOS on N ‘Wd ROK ok Ad |

 

 

-RPORAS WARING C On ond oddorne, RACs So aa ans [, focae A

 
 

 

 

 

 

      

aso \ & ake any Shope. Yes Vea
Drs Reyer x eS “Tho BtKornkay Qalod as { oS Seacthe“nchog

uw DONG ON

 

 

 

 

bcmays Valen das (MGS. Greonhepg wed py Srl
re arts eanlitreing lta Ons L pied djyoed | | Liber,

 

 

4 1 Nf a’

ee } ; ? |
doriny Sentencing /Dire A cueeh hn cng (uy

        
    
 
 

   

 

    

Cousgel Gh G th

 

 

 

 

 

 

 

 

 

 

 

 

 

 

hes LaiSe 'G oZina Lon Odtageaes Code rnment- Ciduek’
WS ur ott Vy ~yndar knelt Moss be. dismissed by Gi digfrat
w Ny yp
iste A i x
Peeaek Cw syeked o’ Sons Ang Lo _posgeS wiht vakent +6
NSE VAR SAD ket AAU SCs Nia Ve Ages’ |
arm C5 ¥ caenied S oe Ma dettry Minimums vor crus |

 

 

 

Yuk do we east Buk otal tee C s<

(UAC SK" Volk Nenac- uid . £ Ne |
rant cial cueing “xc for oktoy cast Gavan * agen oun aroma

 

 

  
  

 

 

 

 

Koh oie vn A
ok “ONO ) andes CASK awed Qt Wek Wis
VFS KO OW AN ARS % wy \ Ch a OYVTEAHWY F Kon e Se eR 2

 

 

ShspesseA So of o si de ray ed A. Wb 30.

Ground Seven’ tha Court errgaebs ghionan 2 pinks te |
agaS oe ch ot aad wre
Wor ney Ms . re Xo Ayalon 9X ; fr

 

 

 

 

 
Geand Eig plMliscg craige ot dustice Pocedual Birnesr

 

Detect. re. ote to Exavse frocedural. Detiw/ 4:

 

 

 

j
¢ iole é il , s
OD) IS Ting dl a A if) 2 rOojnC's ya o VWs

4
4 — CO" AU V a Z| (YOO ACA 4

 

 

 

 

A
Ta wading

 

 

 

 

 

upry A, 2OD ‘CU 22 - O

 

 

 

 

 

 

Py NOM rrree fein

/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

PAE-AO 243 (Rev. 05/2018)

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Motion to Vacate, Set Aside or Correct a Sentence
By a Person in Federal Custody
(Motion Under 28 U.S.C. § 2255)

INSTRUCTIONS _

To use this form, you must be a person who is serving a sentence under a judgment against you in
a federal court. You are asking for relief from the conviction or the sentence. This form is your
motion for relief.

You must file the form in the United States District Court that entered the judgment that you are
challenging. If you want to challenge a federal judgment that imposed a sentence fo be served in
the future, you should file the motion in the federal court that entered that judgment.

Make sure the form is typed or neatly written.

You must tell the truth and sign the form. If you make a false statement of a material fact, you
may be prosecuted for perjury.

Answer all the questions. You do not need to cite law. You may submit additional pages if
necessary. If you do not fill out the form properly you will be asked to submit additional or
correct information. If you want to submit a brief or arguments you must submit them in a
separate memorandum.

There is no filing fee for the habeas corpus motion. If you cannot pay for the other costs of this
motion (such as costs for an attorney or transcripts), you may ask to proceed in forma pauperis
(as a poor person). To de that you must submit a certificate signed by an officer at the
institution where you are confined showing the amount of money that the institution is
holding for you.

In this motion, you may challenge the judgment entered by only one court. if you want to

challenge a judgment entered by_a different judge or division (either in the same district or ina. -

different district), you must file a separate motion.

28 U.S.C.-§ 2255 provides that there is a 1-year statute of limitations which runs from the latest
of:

(1) the date on which the judgment of conviction becomes final;
(2) the date on which the impediment to making a motion created by governmental action in

violation of the Constitution or laws of the United States is removed; if the movant was
prevented from making a motion by such governmental action;

. ‘Page 1

",@G) the date on which:the right asserted was initially recognized by the Supreme Court, if that . -

right has been newly recognized by the United States Supreme Court and made
retroactively applicable to cases on collateral review; or . "

 

 
 

PAB-AO 243 (Rev. 05/2018)

10.

Li.

12.

(4) the date on which the facts supporting the claim or claims presented could have been.

discovered through the exercise of due diligence.

28 U.S.C. § 2244(b)(3)(A) provides that before you can file a second or successive habeas corpus
motion in the District Court you must file a motion with the Third Circuit Court of Appeais for an
order authorizing the District Court to consider your second or successive habeas corpus motion.
28 U.S.C. § 2255 provides that the second or successive habeas corpus motion must be certified
by the Court of Appeals to contain:

(i) newly discovered evidence that, if proven and viewed in light of the evidence as a whole,
would be sufficient to establish by clear and convincing evidence that no reasonable fact
finder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, made retroactive to cases on collateral review by the
Supreme Court, that was previously unavailable.

When you have completed the form, send the original to the Clerk of the United States District
Court at this address:

Clerk, United States District Court

for the Eastern District of Pennsylvania
601 Market Street, Room 2609
Philadelphia, PA 19106

CAUTION: You must include in this motion all of the grounds for relief from the conviction

or sentence that you challenge. And you must state the facts that support each ground, If
you fail to set forth all of the grounds in this motion, you may be barred from presenting
additional grounds at a Jater date.

CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of

counsel and should request the appointment of counsel.

OE.
a

Page 2

 
 

PAE-AO 243 (Rev. 05/2018) Page 3

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE
BY A PERSON IN FEDERAL CUSTODY

 

 

 

 

   

   

 

 

 

United States District Court | District EASTERN DISTRICT OF PENNSYLVANIA
Name (under avhich you were convicted): Docket or Case No.:
Tow WS Laie i3- or - C011
ea : | . Prisoner No.:
AI EX CIPD EE? -Ake
UNITED STATE OF A LAY rae ha name under which convicted)
As Lis Weal ya) United < Les
J

 

 

MOTION

aA (a) Name and location of court w Be i. “a the j ‘at - ae you at is te tat:

J Wades ° ay Dist strc For:

yl
NSM ONO

(b) Criminal docket or case number (if you know): [ s —C yo M90!) /

2. (a) Date of the judgment of conviction (if you know): XK lind  j % LO f §
(b) Date of sentencing: pe \4 , 20 bo
3. Length of sentence: a Cp ly ovis, + {0 ve Ss Sug | Bh}

Ht. Nature of crime (all counts): Ix OS .C 11S Cay Up. Sa. /9s/t and
IS USC, 24, Z/USL. BY and EYICOMIV A 2) USC

gr
ye PY band BUC YI YA rd 1501S C224

 

 

 

5. (a) What was your a oie one)
(1) Not guilty (2) Guilty O (3) Nolo contendere (no contest) C1

(b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or
what did you plead guilty to and what did you plead not guilty to?

NY

 

 
 

PAE-AO 243 (Rev. 05/2018) Page 4

6. Ifyou went to trial, what kind of trial did you have? (Check one) Jury Judge only O

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes No { 2
8. Did you appeal from the judgment of conviction? Yes \ No

9. Ifyou did appeal, ats the follow

(a) Name of court: Sands Lobes D i eicAe Cone t We tn slemn )} ct rtesf ((o E perrng lin

(b) Docket or case number A you Kony \V{-cr - OO l-
(c) Result: (AL) 9 wets ASN aX ena etal | “A Puc t
(d) Date of result (if you know): f\ v 4 LS 10 \

(e) Citation to the case (if you know):
; 1 Select 4 e Musecutiord

 

 
  

(f) Grounds raised:

 

 

 

 

 

\

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes a No O

If “Yes,” answer the following:

(1) Docket or case number (if you know): XA “Wg \y - \3-Cr = OO I e 002

(2) Result: Daped

(3) Date of result (if you know): Dansornt & ‘ Dovs Doc Ose Oo

(4) Citation to the case (if you know):
f° Grounds raised: /

 

A

    

ence. of' Course!

anor

 

 

 

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or
applications, concerning this judgment of conviction in any court? ~ Yes O No M’
 

PAE-AO 243 (Rev. 05/2018)

11. If your answer to Question 10 was “Yes,” give the following information:

(a) (1) Name of court:

 

(2) Docket or case number (if you know):
(3) Date of filing (if you know): ALN
(4) Nature of the proceeding: Wal
(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

 

 

 

Yes L No []
(7) Result: ys
(8) Date of resuit Gf you know): \\ Aah

(b) If you filed any second motion, petition, or application, give the same information:

(1) Naime of court:

 

 

(2) Docket of case number (if you know): - ues A
(3) Date of filing (if you know): \ i\

 

 

 

 

(4) Nature of the proceeding: \ | \

v 7

 

(5) Grounds raised:

 

 

 

 

 

 

 

“Page 5

(6) Did you receive a hearing where evidence Was given on yout motion, petition; or application?

Yes [] No O
(7) Result: \ fy

|
(8) Date of result (if you know): \ AAA

~

 
 

PAE-AO 243 (Rev. 05/2018) Page 6

(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your
motion, petition, or application?

(1) First petition: Yes [1] No C7] \)
(2) Second petition: Yes J No CJ \f

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why
you did not:

 

Ay \ A
Wit

ry

 

 

12. For this motion, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than

four grounds, State the facts supporting each ground.

GROUND ONE: Subst ntae Duc Veovess Vi cletion

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Redvrioner was chussed with a tick Yious crash honing he: 4 wes & \\ gleaned by
KAYE aseats 1. The Grmsetatnent Musdes to Oot cviclation & The Wobb s et hs & slight or

Praia eect. The husdes wasinet dy eftutoy of Ve ciime wad the diwss, which atigin
My \aG. gaaither eon obey. gan teaueks * Lak rkeccholy Royame lots Qbvioaee cenbd at aygue

Wwanosib Ay Ne whi re Ve only laudable Ae conse becouse. by low, ‘mpast; \i ty is not &
\ebencs be ra cohal-e Li mt, i\ Neg okey Plas Oy bbs wee Ra Ra inakite defers

be Ci Ge a We Soh Raves “Hobbs Pred elma Dg ch tatae

 

 

 

 

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes Cl No i
(2) If you did not raise this issue in your direct appeal, explain why: x rer Coasts bchinaal
Neon

Ly i ape

 
 

PAE-AO 243 (Rev. 05/2018) Page 7

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application? YesL] No wy
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion, petition, or application? Yes1] No KA
(4) Did you appeal from the denial of your motion, petition, or application? YessL] Nou
(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue inthe appeal? Yes O No LJ

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal

or raise this issue: Thue wus nob rated an _Asseck appease becuwae cr. ti

Cars situ: Lonw| din

 

 

 

GROUND TWO: Dowie d dealt Sa Sige osCekanes at |

 

«. « (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
QA MAg nus winS Laie A hed We nacht o ei UNE )

Od 4 S\N , oring Af AW Mevek ‘afged ates & dU. of.
Wi Ar arnants TaN ongeo less ona Be aka sok W anid ogfeslal
 

PAE-AO 243 (Rey. 05/2018) Page 8

oor aar4s US LOA GA Ma proper vehicle fa Gabe we
podekyy 224 c¥nIwek, Vrmsesond fe /Wnecs Petal blenny

! LA g. Sar viS was claaleicy during, = Lane thread udd
arts sXtremely wp , eudls |

Se not! WA
aryl Hat Me Jars wit safaxe

T

i an a) on okprrereed aflrny be

i ; = ‘
(b) Direct And of G freee viclicke te a me

round Two: wh.
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes we No O

           
    
 

 

(2) ‘If you did na this issue in your direct appeal, explain why: Ab £ aA i
(DIS kK thi S_isSue.

 

(c) Post-Conviction Proceedings: ais
(1) Did you raise this issue in any post-conviction motion, petition, or application? YesL] No

(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion, petition, or application? = “Yes = No Mo
No 0
(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue inthe appeal? Yes DY No O

(4) Did you appeal from the denial of your motion, petition, or application? Yes

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed: Dik ¢ ath Count

Docket or case number (if you know):

 

Date of the court’s decision:

 

‘1.’ Result (attach a copy of.the court’s opinion or order, if available):: : ait e

 

 
 

PAE-AO 243 (Rev. 05/2018)

 

 

 

 

 

    
 
  

Page 9
(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal
or raise this issue:
GROUND THREE: Clty wt: de att ettechie BSishnee & Camus, GSE —
iy Oo Leal eaten dy i 2 fir fftoonws il? g J? pheno Attic eS): yen as t
Sines BONE’ :
(a) Supporting facts (Do of arpue or cite law. Just state the‘specific facts that support your claim.):
OAL of LT ]1dneS pio prec a, !

 

 

Aw 45 4 Qafeen othe Us G : ‘
“OASuol b - = Hable feed 4 =A 2S { iS & iit QA C&n upb

a7

ie Stohale Consuct hey. 4 a _Sfiwd rectly cke Me

ae fer =n Holo, Piled Le hallenge/
arin “h

 

 

 

 

 

 

 

 

 

/

(b) Direct Appeal of Ground Three Hf
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes No C]

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application? YesL] No O
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

_'  “ Doeket or case number (if you know):

- Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 
 

PAE-AO 243 (Rev. 05/2018) Page 10

(3) Did you receive a hearing on your motion, petition, or application? Yes O
(4) Did you appeal from the denial of your motion, petition, or application? Yes fs No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue inthe appeal? YesC] No
(6) If your answer to Question (c)(4) is “Yes,” state: & ie
Name and location of the court where the appeal was filed: ea: WAS (\ Ou

Docket or case number (if you know):

 

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal

or raise this issue:

 

 

 

 

 

See Pobabanrr nd ode ul deokie Asche of Conse

0 Aponte Otcite ANY Hust Sus ecto Hest facts that support your claim.):

h

 
 

 

 
   

(a) Supporting a5
ta gor’ ‘oct case Vo Qovernmeat Cyn mM
ot Gui ot “Cue Clans 27° Wnceaf Cycamnt to
$6.8 wit: (, \ wands Mavs mv dimonm ot LD syravS a least, id
Sekai VIS | Son oan OAS Oo ele cs ect Me wr ANN

yo

 

 

 

 

 

 
 
  

 

 

 

 

 

 

 

(b) Direct Appeal of Ground Four: Bs wf
(1) If you appealed from the judgment of conviaticn, did you raise this issue? Yes No LC)

(2) If at did not raise this issue in your direct appeal, explain why: Le VILLA ref
La, Sales Xs (Oise i ttin Say naarQuleA ov) _-
PAE-AO 243 (Rev, 05/2018) Page 11

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application? Yes] No
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion, petition, or application? Yes oe
No 0

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal? YesO No

(4) Did you appeal from the denial of your motion, petition, or application? Yes

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal

or raise this issue:

 

 

 

 

 

13. Is there any ground in this motion that you have not previously presented in some federal court? If so,
which ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

 

 

 

 
 

PAE-AO 243 (Rev. 05/2018) Page 12

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the

15.

16.

judgment you are challenging? YesL] No

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding,
and the issues raised.

 

 

 

 

 

 

Give the-name and address, if known, of each attorney who represented you in the following stages of
the judgment you are challenging:

(a) At the preliminary hearing: fll, YA ; Aye Vou g f law Ic ts Creal

 

(b) At the arraignment and plea:

 

 

(c) At the trial:

 

 

(d) At sentencing:

 

 

(e) On appeal:

 

 

 

(f) In any post-conviction proceeding:

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you/are
challenging? Yes No O

(a) If so, give name and location of co he impo £ Vee sentence you will serve in the future: _
eal HA CNS VI aural to

 
PAE-AO 243 (Rev. 05/2018) ji Page 13

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the ¥
judgment or sentence to be served in the future? Yes No O

17. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you
must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar

7 OK USO. YS Honuredale Suds. Spe
Slow Sy oo You Oo axter ea Le bo dag.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' 28 U.S.C. § 2255(f), provides that:

A one-year period of limitation shall apply to a motion under this section. The limitation period shall run from the
latest of

(1) the date on which the judgment of conviction became final;

(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making
such a motion by such governmental action;

(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
os been newly recognized by the Supreme Court and macs retroactively applicable to cases on collateral
review; or

(4) the date on which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.
PAE-AO 243 (Rev. 05/2018) , Page 14

 

Therefore, movant asks that the Court grant the following relief:

 

 

or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and
correct and that this Motion under 28 U.S.C. § 2255 was placed in the prison mailing system on

04 JO!

(month, date, year)

Executed (signed) on

 

(date)

Signature of Movant

 

If the person signing is not movant, state relationship to movant and explain why movant is not
signing this motion.

 

 

 
 
